—Order, Family Court, New York County (Sheldon Rand, J.), entered on or about October 6, 1997, which, after a hearing, denied petitioner mother’s application for custody of the subject child and awarded custody of the child to respondent father, with provision for visitation by petitioner mother, unanimously affirmed, without costs.
We perceive no basis to disturb the challenged custody determination, particularly since the determination, premised largely on the hearing court’s credibility findings, is entitled to our deference (see, Matter of Clara L. v Paul M., 251 AD2d 22). The record shows that respondent has been successful in providing a stable and comfortable home for the parties’ child and, accordingly, sufficiently supports the hearing court’s conclusion that it is in the child’s best interests for her to continue in respondent father’s care and custody and for the mother to have visitation as prescribed by the court’s order. Allegations of failure to provide such visitation may be addressed by the court in a renewal hearing on the issue of custody. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.